Citation Nr: 1314586	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  10-30 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for right ear hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1956 to September 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In December 2012, the Board remanded, in pertinent part, the issue on appeal.  In a March 2013 rating decision, service connection was granted for degenerative arthritis of the right knee, tinnitus, and left ear hearing loss (claimed as otitis media).  As such, although these issues had been on appeal as identified in the Board's December 2012 remand, only the issue of service connection for right ear hearing loss remains on appeal.  See also April 2012 Appellant's Post-Remand Brief.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In the December 2012 remand, the Board noted that the record contained a notification to the Veteran that he would be scheduled for a VA examination in connection with his appeal, and a "Future C&P Appointments" schedule was placed in the file showing appointments for a joints examination, and a hearing loss and tinnitus examination to occur in June and July 2012.  At the time of the remand, however, neither the physical nor the "virtual" claims files contained reports for these VA examinations, and it was not clear whether they occurred.  On remand, the Board requested that the records of these examinations be associated with the file, or, in the event that the examinations did not take place, to reschedule such examinations.  If the examinations were to be rescheduled, the Board requested that the examiner answer the following inquires with respect to right ear hearing loss:

Is it at least as likely as not that any current right ear hearing loss is etiologically related to service?

The examiner should note that the RO has conceded that the Veteran was exposed to acoustic trauma in service in his duties as an armor crewman.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

From a review of the file, it appears that the Veteran underwent an audiological examination in August 2012.  The VA examiner reviewed the relevant evidence, including the Veteran's service separation examination.  However, as pointed out by the Veteran's representative in the April 2013 Post-Remand Brief, the examiner did not consider the accurate Hertz frequencies values because the examiner did not convert the examination findings.  

Specifically, since November 1, 1967, audiometric results have been reported in standards set forth by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Service department audiometric charts dated after November 1, 1967 are presumed to be in ISO-ANSI units unless otherwise specified, while such charts in VA medical records dated after June 30, 1966, are similarly presumed to be in ISO-ANSI units.  The separation examination was conducted nearly a decade prior to November 1967 having been performed in August 1958.  

The examiner referred to the separation examination in her conclusion, stating that this examination "revealed normal audiometric thresholds at all frequencies in the right ear, therefore it is less likely than not that his current right sided hearing loss is due to his military service.  However, the rationale rendered by the VA examiner in August 2012 is inadequate, as the examiner did not explain what the finding that the Veteran did not have right ear hearing loss at separation from service has to do with whether his current right ear hearing loss disability is related to service.  See, e.g., Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (when a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.)

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

While the separation examination, when converted, does not meet the criteria of 38 C.F.R. § 3.385, the threshold at 500 Hertz is 35 decibels and at 1000 Hertz is 25 decibels in the right ear.  The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. at 157.  The Board notes further that a notation on the separation examination indicated that the Veteran had hearing difficulties as noted on associated audiogram, but did not desire further evaluation; a waiver was signed and attached.  The August 1958 separation examination report included a PULHES profile that demonstrated that the Veteran's "hearing and ears" were assigned a "2."  The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The examiner's characterization of the Veteran's hearing in service may not be accurate as it is not clear that the examiner performed the conversion from ASA to ISO units.

In light of the foregoing, the Board finds that an addendum must be obtained by the examiner who conducted the August 2012 examination, or by another VA examiner if she is unavailable, to provide an opinion regarding the etiology of the Veteran's hearing loss, based on an accurate history.  

In addition, in March 2013 correspondence, the Veteran indicated that he was scheduled for an appointment with his VA primary care physician on March 21, 2013, and that he wanted the findings from this appointment considered with his claim.  The pertinent records from this appointment are not contained in the claims file or VA's Virtual System.  Thus, on remand, the Veteran's updated records from the Tampa VA Medical Center as well as the Orlando VA outpatient facility.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the Tampa VA Medical Center as well as the Orlando VA outpatient facility, to specifically include the records from a March 21, 2013 primary care physician appointment.

2.  Obtain an addendum from the VA examiner who conducted the August 2012 examination, or by another VA examiner if she is unavailable, to determine the nature and etiology of any current right ear hearing loss disability.  The examiner should review the record prior to providing an opinion.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right ear hearing loss had its clinical onset during service, during the initial post-service year, or is related to any in-service disease, event, or injury.  The examiner should specifically review the separation examination, convert the findings on that examination to ISO-ANSI units, and address the significance of the findings.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  The examiner is advised that the absence of in-service evidence of hearing loss is not fatal to a claim for that disability; rather, service connection may be found with a showing of a current hearing loss disability and a medically sound basis for attributing such disability to service.

3.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AMC should return the case to the examiner for completion of the inquiry.  

4.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


